FILED
                            NOT FOR PUBLICATION                                OCT 23 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NOE PEREZ-HERNANDEZ,                             No. 12-71095

              Petitioner,                        Agency No. A089-351-885

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 12, 2014
                            San Francisco, California

Before: KOZINSKI, Chief Judge, and SILVERMAN and CLIFTON, Circuit
Judges.

       Noe Perez-Hernandez challenges the Board of Immigration Appeals’

decision upholding the immigration judge’s order finding him removable under

section 237(a)(2)(B)(i) of the Immigration and Nationality Act, 8 U.S.C. §

1227(a)(2)(B)(i), based on his conviction for offering to transport a controlled

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          -2-
substance under Nevada Revised Statutes § 453.321. We have jurisdiction

pursuant to 8 U.S.C. § 1252(a)(2)(D), and we REMAND.

      Following its decision in this case, the BIA decided In re Davey, 26 I. & N.

Dec. 37, 40 (BIA 2012), in which it “conclude[d] that for purposes of section

237(a)(2)(B)(i), a crime ‘involves’ possession of 30 grams or less of marijuana for

personal use if the particular acts that led to the alien’s conviction were closely

related to such conduct.” Given that the Fourth Amended Information charged

Perez-Hernandez with offering to transport 30 grams or less of marijuana for his

own use, we remand for reconsideration in light of In re Davey.

      PETITION FOR REVIEW GRANTED; REMANDED.